—Judgment unani*1013mously reversed on the law, motion to suppress granted and indictment dismissed. Memorandum: Defendant appeals from a judgment convicting her after a jury trial of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [5]). As the People properly concede, County Court should have granted defendant’s motion to suppress the contraband seized by the police because it was not in plain view (see, People v Diaz, 81 NY2d 106, 110-111; People v Robinson, 144 AD2d 960, 960-961). We therefore reverse the judgment of conviction, grant the motion to suppress and dismiss the indictment. (Appeal from Judgment of Erie County Court, Rogowski, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Burns, JJ.